DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, 17, and 22-24 of U.S. Patent No. 9,918,800. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘800 anticipates the subject matter in the instant claims. Claim 1 recites a patient side cart for a teleoperated surgical system, the cart comprising a column extending from a base (encompassed by a column in claim 1 of ‘800), the column having a first end connected to the base a and a second end opposite the first end; a surgical instrument manipulator arm coupled proximate the second end of the column (encompassed by a surgical instrument manipulator arm in claim 1 of ‘800); and an obstacle indication system comprising an illumination source mounted on the patient side cart at a height above a location the surgical instrument manipulator arm is coupled to the second end of the column, the height being measured in a direction the column extends from the base (encompassed by an obstacle indication system in claim 1 of ‘800).
Claim 2 is encompassed by 8 of ‘800.
Claim 3 is encompassed by 9 of ‘800.
Claim 4 is encompassed by 10 of ‘800.
Claim 5 is encompassed by 11 of ‘800.
Claim 6 is encompassed by 2 of ‘800.
Claim 7 is encompassed by 3 of ‘800.
Claim 8 is encompassed by 5 of ‘800.
Claim 9 is encompassed by 6 of ‘800.
Claim 10 is encompassed by 7 of ‘800.
Claim 11 recites a method of operating a patient side cart for a teleoperated surgical system, the method comprising illuminating an obstacle with light from an illumination source mounted on the patient side cart (encompassed by claim 17 of ‘800); and in response to the illuminating, storing a threshold height in a memory of the patient side cart (encompassed by claim 20 of ‘800).
Claim 12 is encompassed by claim 17 of ‘800.
Claim 19 is encompassed by claims 22-24 of ‘800.
Claim 20 is encompassed by claims 22-24 of ‘800.
Claim 21 is encompassed by claims 22-24 of ‘800.
Claim 22 is encompassed by claims 22-24 of ‘800.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of storing a threshold height without significantly more. The claim(s) recite(s) the steps of illuminating an obstacle with light and storing a threshold height in memory. The step of illuminating an obstacle is considered as extra-solution activity that is well-understood, routine and conventional activity known in the industry. The step of storing a threshold height in a memory recite a judicial exception which can be performed as a mental process. This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry (i.e. illuminating an object), specified at a high level of generality, and recite the concept of data gathering and performing mathematical calculations. The addition of general purpose computer components alone to perform the abstract idea is not sufficient to transform it into a patentable invention. The computer components are recited at a high level of generality and perform the basic functions of a computer that would be needed to apply the abstract idea via a computer.
Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alexandrescu (US 6,272,368) discloses a collision avoidance system comprising an illumination source. Wong et al. (US 7,046,765) discloses a collision avoidance system comprising an illumination source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793